DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.

Response to Arguments
3.	Applicant's arguments, filed on June 10, 2022, with respect to the 103 rejection have
been fully considered and are persuasive.
Applicant argues, the prior art fails to teach or suggest, inter alia, "circuitry configured to ... cause a display device to display a plurality of virtual objects; [and] select, from the displayed plurality of virtual objects and based on a user operation, a virtual object for initial display based on a position of the real object included in the acquired position information, wherein when the selected virtual object is initially displayed at the position of the real object, other virtual objects of the plurality of virtual objects not selected are not displayed based on the real object included in the acquired position information," as recited by claim 1 (emphasis added).
In reply, the Examiner agrees.




EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS
Claims 1, 7 and 19-20 have been amended as following:

1. 	(Currently Amended) An information processing device comprising:
circuitry configured to:
acquire a captured image of a real space from an image capture device;
recognize a real object in the real space from the captured image based on at least one of texture or shape of the real object;
acquire position information of the real object;
cause a display device to display a plurality of virtual objects;
select, from the displayed plurality of virtual objects and based on a user operation, a virtual object for initial display based on a position of the real object included in the acquired position information, wherein when the selected virtual object is initially displayed at the position of the real object, other virtual objects of the displayed plurality of virtual objects not selected are not displayed based on the real object included in the acquired position information;
set an appearance position of the selected virtual object based on the position of the real object; and
cause the display device to display a virtual space comprising the selected virtual object displayed at the position of the real object.

7. 	(Currently Amended) The information processing device according to claim 1, wherein the position information of the real object is expressed in an augmented reality (AR) coordinate
system.

19. 	(Currently Amended) An information processing method comprising: 
acquiring a captured image of a real space from an image capture device;
recognizing a real object in the real space from the captured image based on at least one of texture or shape of the real object;
acquiring position information of the real object;
causing a display device to display a plurality of virtual objects;
selecting, from the displayed plurality of virtual objects and based on a user operation, a virtual object for initial display based on a position of the real object included in the acquired position information, wherein when the selected virtual object is initially displayed at the position of the real object, other virtual objects of the displayed plurality of virtual objects not selected are not displayed based on the real object included in the acquired position information;
setting an appearance position of the selected virtual object based on the position of the real object; and
causing the display device to display a virtual space comprising the selected virtual object displayed at the position of the real object.

20. 	(Currently Amended) A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising:
acquiring a captured image of a real space from an image capture device;
recognizing a real object in the real space from the captured image based on at least one of texture or shape of the real object;
acquiring position information of the real object;
causing a display device to display a plurality of virtual objects;
selecting, from the displayed plurality of virtual objects and based on a user operation, a virtual object for initial display based on a position of the real object included in the acquired position information, wherein when the selected virtual object is initially displayed at the position of the real object, other virtual objects of the displayed plurality of virtual objects not selected are not displayed based on the real object included in the acquired position information;
setting an appearance position of the selected virtual object based on the position of the real object; and
causing the display device to display a virtual space comprising the selected virtual object displayed at the position of the real object.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-20 and 22 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Kitahara et al. (US-2012/0068980-A1), teaches acquire a captured image of a real space from an image capture device (Abstract and ¶0009; Fig. 7 and ¶0153); recognize a real object in the real space from the captured image (Fig. 4; Fig. 6A-B and ¶0115; ¶0118; ¶0125);  acquire position information of the real object (Kitahara- Fig. 6A-B and ¶0113-0115); set an appearance position of the selected virtual object based on the position of the real object (¶0009; Fig. 6B and ¶0115; Fig. 7B and ¶0116; Fig. 8B and ¶0117); and cause a display device to display a virtual space comprising the selected virtual object displayed at the position of the real object (¶0013; Fig. 6B and ¶0115; Fig. 7B and ¶0116; Fig. 8B and ¶0117; ¶0118; ¶0140); the position information of the real object is expressed in an AR coordinate system (Figs. 17, 19-20; ¶0175; ¶0196); acquire size information of the real object (¶0124; Fig.9 and ¶0134); set a type of the selected virtual object based on the size information of the real object (¶0029); set, based on the type of the virtual object, the virtual space including the selected virtual object having the type of selected virtual object placed therein (¶0029), and wherein the virtual space differs in layout according to the position information of the real object (Fig. 6B and ¶0115; Fig. 7B and ¶0116; Fig. 8B and ¶0117).
Komiyama (US-2013/0100165-A1), teaches recognize a real object in the real space from the captured image based on at least one of texture or shape of the real object (Figs. 2A and ¶0034-0035); select, from a plurality of virtual objects and based on a user operation (¶0029-0030), a virtual object for initial display based on a position of the real object included in the acquired position information, wherein when the selected virtual object is initially displayed at the position of the real object (Fig. 2B; ¶0040; Fig. 2C and ¶0042-0043; ¶0122-0123), other virtual objects of the plurality of virtual objects not selected are not displayed based on the real object included in the acquired position information (¶0153).
Wright et al. (US-2012/0306853-A1), teaches the virtual space differs in layout according to an attribute of a reference object depicted in the captured image (Figs. 5A-5C and ¶0050); recognize the real object based on the texture of the real object (Fig. 2 and ¶0032; ¶0018; ¶0042).
Billinghurst et al. (The MagicBook: a transitional AR interface), teaches the virtual space differs in layout according to a capture location of the captured image (para. bridging bottom p,746, tight col to top of p.747. left col.; and p.749, para. bridging left and right col.; page 749, right column, first paragraph); the virtual space differs in layout according to an attribute of the image capture device (page 749, right column, first paragraph); the selected virtual object includes an avatar for a user (page 749, right column, last paragraph to page 750, left column, first paragraph).
Hayakawa Takeshi (JP 2012-178069A), teaches determine (Fig.6: control part 55; ¶0079), based on an attribute of a user (¶0102), an initial position of the selected virtual object placed within the virtual space (¶0031-0032; ¶0074); set the virtual space selected from among multiple virtual space candidates prepared in advance (Fig. 18 and 20 and ¶170-172); an initial position of the selected virtual object placed within the virtual space (¶0031-0032; ¶0074); set a default virtual space candidate that does not depend on the position information of the real object within the one real space as the virtual space (Fig. 7 and ¶0087).
Crabtree et al. (US-6,295,367-B2), teaches the size information includes a width of the real object and a height of the real object (Fig. 8: Step 620, 625 and col 7, lines 27-32; col 9, lines 1-4); compare the width of the real object with a first predetermined threshold and compare the height of the real object with a second predetermined threshold (Fig. 8: Step 620, 625 and col 7, lines 27-32; col 9, lines 1-4).

Found references:
Noge (US-2012/0077582-A1), teaches a game program that in game processing, controls a correlation between a player object and a non-player object through a virtual surface that is set on the basis of a marker for generating a superimposed image by combining a real world image and a virtual world image (Abstract).  Figs. 7A-7B show a display device to display a plurality of virtual objects but does not teach select, from the displayed plurality of virtual objects and based on a user operation, a virtual object for initial display based on a position of the real object included in the acquired position information, wherein when the selected virtual object is initially displayed at the position of the real object.
Kawamoto et al. (US-2012/0075424-A1), teaches when an image of a marker existing in a real space is taken by using an outer camera, an image of a plurality of virtual characters which is taken by a virtual camera is displayed on an upper LCD so as to be superimposed on a taken real image of the real space (Abstract). Figs. 7-10 and ¶0120-0123 suggest displaying a plurality of virtual objects; and a virtual object for initial display based on a position of the real object but does not teach wherein when the selected virtual object is initially displayed at the position of the real object, other virtual objects of the plurality of virtual objects not selected are not displayed.
When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "… cause a display device to display a plurality of virtual objects;” “select, from the displayed plurality of virtual objects and based on a user operation, a virtual object for initial display based on a position of the real object included in the acquired position information, wherein when the selected virtual object is initially displayed at the position of the real object, other virtual objects of the plurality of virtual objects not selected are not displayed based on the real object included in the acquired position information,” as recited by amended independent claim 1 (emphasis added) as described figures 2, 11, 54 and at least at paragraphs 178, 186, 362 of the specification of the invention.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 19 and 20 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619